                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:      I/ a- 7 /cYO

 GATEGUARD, INC.,

                              Plaintiff,
                                                                 No. 19-CV-2472 (RA)
                         v.
                                                                         ORDER
 MVI SYSTEMS LLC and SAMUEL TAUB,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On January 24, 2020, in response to the Court's order, the parties filed a proposed revised

case management plan (the "CMP"). Dkt. 45. Per the Court's order, the CMP states that

Plaintiff's amended complaint is due by February 13, 2020. The CMP proposes, however, that

Defendant's answer to the amended complaint shall be due July 13, 2020.

         No later than January 29, 2020, the parties shall file a letter explaining why the parties

have proposed the extended deadline of July 13, 2020 for Defendants to file an answer,

particularly in light of the fact that fact discovery is to be completed no later than June 15, 2020.

SO ORDERED.

Dated:      January 27, 2020
            New York, New York
                                                                         /


                                                    Ronnie AlJrams
                                                    United States District Judge
